Citation Nr: 1824473	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-33 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating for a lumbar spine disability in excess of 20 percent disabling prior to August 15, 2014, and 40 percent disabling as of August 15, 2014.  

2.  Entitlement to an initial rating in excess of 20 percent disabling for right lower extremity radiculopathy.  

3.  Entitlement to an initial rating in excess of 20 percent disabling for left lower extremity radiculopathy.  

4.  Entitlement to service connection for hair loss. 

5.  Entitlement to service connection for a partial hysterectomy. 

6.  Entitlement to service connection for bladder incontinence.  



ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1989 to March 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran filed a notice of disagreement (NOD) with the rating decision in July 2013.  A statement of the case (SOC) was issued in June 2014, and the Veteran perfected her appeal in August 2014.  

In a February 2015 rating decision, the RO granted service connection for right and left lower extremity radiculopathy and assigned each a 20 percent rating, effective August 15, 2014, which was cited as the date of claim.  The RO explained that the radiculopathy was due to the Veteran's service-connected lumbar spine disability.  The Veteran did not file any document with VA expressing disagreement with the February 2015 decision.  However, the radiculopathy is a manifestation of the Veteran's service-connected lumbar spine disability.  When the Veteran disagreed with the amount of compensation awarded for the back disability, she did not limit her appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to her service-connected back disability.  See AB v Brown, 6 Vet App 35 1993.  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C FR § 4 71a, Note (1) (2017).  For these reasons, the Board concludes that when the Veteran appealed the initial rating assigned for her lumbar spine disability, her appeal encompassed ratings for all manifestations of the condition.  The award of the separate rating for radiculopathy in the right and left lower extremities does not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the January 2013 rating decision.  Thus, the issues before the Board include the initial rating for radiculopathy, with consideration of the period prior to August 15, 2014, the effective date assigned by the RO.

The issues of entitlement to service connection for of hair loss, a partial hysterectomy, and bladder incontinence are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Beginning April 1, 2009, the Veteran's lumbar spine disability has resulted in forward flexion for the thoracolumbar spine of 30 degrees or less, but has not been characterized by unfavorable ankylosis of the entire thoracolumbar spine.  

2.  The Veteran did not have mild or moderate incomplete paralysis of the right sciatic nerve prior to August 15, 2014, and has not had moderately severe incomplete or greater paralysis at any point during the period on appeal.

3.  The Veteran did not have mild or moderate incomplete paralysis of the left sciatic nerve prior to August 15, 2014, and has not had moderately severe incomplete or greater paralysis at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent for a lumbar spine disability have been met beginning April 1, 2009.  38 U.S.C. §§ 1155, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2017).

2.  The criteria for a rating in excess of 40 percent for a lumbar spine disability have not all been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2017).

3.  The criteria for a rating in excess of 20 percent, or an earlier compensable rating, for right lower extremity radiculopathy have not all been met.  38 U.S.C. §§ 1155, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 8520 (2017).

4.  The criteria for a rating in excess of 20 percent, or an earlier compensable rating, for left lower extremity radiculopathy have not all been met.  38 U.S.C. §§ 1155, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 8520 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  
 
In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
 
If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  
 
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disabilities of the spine are rated under the under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) found at 38 C.F.R. § 4.71a.  
The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.  

I.  Lumbar Spine Disability

The Veteran's lumbar spine disability is currently rated at 20 percent disabling prior to August 15, 2014, and 40 percent disabling as of August 15, 2014.  The General Formula provides that an evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id. at Note (5). 

The General Formula directs raters that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the cervical spine is 340 degrees, and the normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes a 60 percent evaluation is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id. 

Note (1) states that for purposes of evaluations of intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  

Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

The Board finds that the Veteran's lumbar spine disability most closely approximates the 40 percent disabling criteria, but no higher, for the entire period on appeal.  

The Veteran was afforded a VA examination in connection with her lumbar spine disability in October 2010.  Range of motion tests showed forward flexion to 50 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 10 degrees.  The Veteran reported flare-ups of 4 times a week and reported that the flares last until she can stop all activity.  The Veteran stated that during flares, she avoids bending at the waist and lies down.  

The Veteran was afforded an additional VA examination in December 2012.  Range of motion tests showed forward flexion to 60 degrees with painful motion beginning at 40 degrees, extension to 20 degrees with painful motion beginning at 10 degrees, right and left lateral flexion to 30 degrees with pain beginning at 20 degrees, and right and left rotation to 30 degrees, with pain beginning at 20 degrees.  The Veteran reported flare-ups and stated that during flare she has increased pain with lifting and bending.  

The Veteran attended another VA examination in February 2015.  Range of motion tests showed forward flexion to 30 degrees, extension to 15 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 30 degrees.  The examiner reported flare-ups with lifting and bending that last a few hours.  The Veteran reported she has to slow her activity during a flare.  The examiner stated he could not estimate the Veteran's functional ability with flare-ups or with repetitive use without resorting to speculation.  

The Veteran has consistently reported flare-ups, which result in increased pain, difficulty bending, and require decreased activity and rest.  Considering the Veteran's credible reports, the Board finds that that her forward flexion has been limited to 30 degrees during her flare-ups for the entire period on appeal.  As such, the Veteran's lumbar spine disability mostly closely approximates the 40 percent rating criteria for the entire period on appeal.  

A rating in excess of 40 percent is not warranted because the 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  Neither VA examinations, nor the Veteran's treatment records, indicate evidence of ankylosis of the spine.  

The Veteran has a diagnosis of intervertebral disc syndrome (IVDS), and as such, the Board has also considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The February 2015 VA examination indicated that the Veteran has IVDS but stated that the Veteran had no incapacitating episodes requiring prescribed bedrest.  A rating in excess of 40 percent based on IVDS requires incapacitating episodes of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  The evidence of record does not indicate incapacitating episodes of this severity or frequency.  As such, the Veteran is not entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59, and the holdings in DeLuca and Mitchell.  However, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran is evaluated at the highest rating available based on limitation of motion.  In addition, the Board notes that the VA examinations did not address pain on passive and active range of motion and on both weight bearing and non-weight bearing.  As stated above, the Veteran is evaluated at the highest rating available based on limitation of motion.  For a higher rating the Veteran would need to have ankylosis, which she does not have.

The Board acknowledges that the Veteran contends that her service-connected lumbar spine disability warrants a higher evaluation.  In determining the actual degree of disability, however, contemporaneous medical records and an objective examination by a health professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinically significant symptoms and objectively measurable criteria, like range of motion, and identification of ankylosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  Therefore, an evaluation in excess of 40 percent is not warranted. 

The Veteran's level of disability more closely approximates the criteria for the 40 percent disability rating for the period beginning April 1, 2009.  The preponderance of the evidence supports assigning a rating of 40 percent, but no higher, for the entire period on appeal.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

II.  Right and Left Lower Extremity Radiculopathy 

The Veteran's right and left lower extremity radiculopathy are both rated at 20 percent disabling as of August 15, 2014.  The radiculopathy was rated as paralysis of the sciatic nerve under Diagnostic Code 8520.  A 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

A compensable rating is not warranted prior to August 15, 2014, as there is no objective evidence of paralysis of the sciatic nerve prior to that date.  At the March 2009 VA examination, the Veteran states that her back pain radiated to her right leg, however, she had 5/5 strength in her lower extremities, normal reflexes and sensation, and a negative straight leg raise test.  Additionally, the December 2012 VA examination showed normal reflexes and sensation of the lower extremities, with a negative straight leg raise test, and no evidence of symptoms of radiculopathy in her lower extremity.  

The February 2015 VA examination indicated normal 5/5 strength in the lower extremities, normal sensation, no muscular atrophy, and a negative straight leg raise test.  However, the examiner found moderate severity radiculopathy, characterized by moderate intermittent pain, paresthesia, and numbness of the bilateral lower extremities, as well as absent knee reflexes.  

A rating in excess of 20 percent is not warranted as the Veteran did not exhibit the symptoms required for a higher rating, to include severe or moderately severe incomplete paralysis of either lower extremity,  marked muscle atrophy, or foot drop or no active movement of the muscle below the knee or weakened/lost flexion of the knee.  Although the 2015 examination showed absent knee reflexes, her knee extension strength was rated at 5/5, and there is no indication that she had weakened or lost flexion on the physical examination.  

As such, the Veteran's bilateral lower extremity radiculopathy most closely approximates the 20 percent disabling criteria beginning August 14, 2015.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.  


ORDER

A rating for 40 percent, but no greater, for a lumbar spine disability, for the period from April 1, 2009 through August 14, 2014, is granted, subject to the regulations governing the disbursement of monetary benefits.  

A rating in excess of 40 percent disabling for a lumbar spine disability for the period on appeal is denied.  

An initial compensable rating prior to August 15, 2014, or in excess of 20 percent disabling as of August 15, 2014, for right lower extremity radiculopathy is denied.  

An initial compensable rating prior to August 15, 2014, or in excess of 20 percent disabling as of August 15, 2014, for left lower extremity radiculopathy is denied.  


REMAND

During the pendency of the appeal, in an October 2012 rating decision, the RO denied service connection for hair loss, a partial hysterectomy, and bladder incontinence.  The Veteran filed an NOD in July 2013.  As of this decision, no SOC has been issued with respect these issues.  Consequently, the Board must remand the claims of entitlement to service connection for hair loss, a partial hysterectomy, and bladder incontinence at this time in order to issue an SOC as to these claims.  See Manlincon v. West, 12 Vet. App. 238 (1999); see also 38 C.F.R. § 19.9(c) (2017).

Accordingly, the case is REMANDED for the following action

Furnish the Veteran an SOC with regard to the claims of entitlement to service connection for hair loss, a partial hysterectomy, and bladder incontinence.  The issues should be returned to the Board only if a timely substantive appeal is received.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


